DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-21 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
References
D1: WO2020072720		2020-04-09
D2: US2018298746		2018-10-18
D3 US2020362686 		2020-11-19	
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. § 103 as being unpatentable over D1 in combination with D3. 
With regards to claims 1, 6, 7, and 13 the D1 reference discloses a method of well logging operations (¶ 37), the method comprising:  receiving, using one or more processors, data identifying parameters for an event related to a downhole well (sensors in ¶¶ 60, 67); identifying a classification for the event based at least in part on the data identifying the parameters (classification in ¶¶ 159, 160, 219, 238); comparing the data identifying the parameters for the event to historic data related to a plurality of events identified with the classification to determine one or more performance parameters for the event (¶ 242; historical recommendations, performance evaluation).   The difference between the D1reference and claim 1 is that the claim recites the event classification is from a hierarchical taxonomy of well operation classifications of events; in response to the one or more performance parameters exceeding a threshold identifying a target performance, identifying at least one of a quality incident or influence factor related to the one or more performance parameters exceeding the threshold.  The distinguishing features are functional and, thus, non-technical nature. They do not have a technical effect and they are not related to a technical problem.  It is noted that D1 discloses all technical means required for the implementation of the non-technical differences. D1 uses various sensors for data gathering and uses machine learning for classification and subsequent data analysis.  The "hierarchical taxonomy" is a non-technical requirement used in the context of the classification scheme. The same holds for the "performance parameters", the use of a threshold and the identification of a "quality incident". These are parts of a functional framework which the skilled person - once given these non-technical requirements - will readily implement into the technical infrastructure of D1.
predicting improvements. 
With regards to claims 4, 14, and 15, the functional contents of the presentation of information cannot lead to the presence of an inventive step, and the D3 reference discloses the utilization of hierarchical trees (see ¶ 84). 
With regards to claim 5 and 21, the use of probabilities for estimating causal relationships is not based on technical considerations. 
With regards to claim 8 and 12, the model generation is not defined in technical terms. 
With regards to claim 10, the functional contents of predicting improvements cannot lead to the presence of an inventive step.
With regards to claim 11, the D1 reference discloses well logging (see ¶ 37).
With regards to claim 16, the D1 reference discloses unintended events (see ¶¶ 249, 264).
With regards to claims 17 and 19, the D1 reference discloses time quality events (see ¶¶ 176, 177).
With regards to claim 20, the D1 reference discloses estimates (see ¶¶ 210-214).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645